UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20649 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the RegistrantT Filed by a Party other than the Registrant□ Check the appropriate box: □ Preliminary Proxy Statement □ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) TDefinitive Proxy Statement □ Definitive Additional Materials □ Soliciting Material Pursuant to § 240.14a-12 ADDvantage Technologies Group, Inc. (Name of Registrant As Specified In Its Charter) ­­ (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): TNo fee required. □ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title to each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: □ Fee paid previously with preliminary materials. □ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ADDvantage Technologies Group, Inc. 1221 East Houston Broken Arrow, Oklahoma 74012 NOTICE OF ANNUAL MEETING Date:Wednesday, March 5, 2014 Time:9:00 A.M. Place:Corporate Office of ADDvantage Technologies Group, Inc. 1221 East Houston Broken Arrow, Oklahoma74012 Matters to be voted on: 1. Election of six directors. 2. Ratification of the appointment of HoganTaylor LLP as our independent registered public accounting firm for fiscal 2014. 3. Proposal to approve, on an advisory basis, the compensation of our named executive officers. 4. Any other business as may properly come before the shareholders at the meeting. Your vote at the annual meeting is important to us.Please vote your shares of common stock by completing the enclosed proxy card and returning it to us in the enclosed envelope.This proxy statement has information about the annual meeting and was prepared by our management and our Board of Directors.This proxy statement is first being sent to shareholders on or about February 1, 2014.Please note that our annual report accompanies this mailing of the proxy statement. By Order of the Board of Directors, /s/ Scott Francis Scott Francis, Vice President, Chief Financial Officer and Secretary January 22, 2014 ADDVANTAGE TECHNOLOGIES GROUP, INC. PROXY STATEMENT TABLE OF CONTENTS Page General Information About The Meeting And Voting 3 Identification of Officers 5 Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 5 Proposal No. 1:Election of Directors 7 Board of Directors 9 Audit Committee 10 Compensation Committee 11 Corporate Governance and Nominating Committee 12 Code of Ethics 13 Certain Relationships and Related Transactions 13 Section 16(a) Beneficial Ownership Reporting Compliance 13 Compensation of Directors and Executive Officers 14 Summary Compensation Table 15 Proposal No. 2:Ratification of Appointment of Independent Registered Public Accounting Firm 17 Principal Accounting Fees and Services 17 Proposal No. 3:Advisory Vote to Approve Executive Compensation 19 Shareholder Proposals for 2015 Annual Meeting 19 Other Matters 20 2 ADDvantage Technologies Group, Inc. 1221 East Houston Broken Arrow, Oklahoma 74012 PROXY STATEMENT FOR 2 GENERAL INFORMATION ABOUT THE MEETING AND VOTING Who can attend the annual meeting? All shareholders as of the record date, January 15, 2014. Who can vote? You can vote your shares of common stock if our records show that you owned the shares on January 15, 2014.A total of 9,998,480 shares of common stock can vote at the annual meeting.You get one vote for each share of common stock.We do not recognize cumulative voting for the election of our directors.The enclosed proxy card shows the number of shares you can vote. How do I vote by proxy? Follow the instructions on the enclosed proxy card to vote on each proposal to be considered at the annual meeting.Sign and date the proxy card and mail it back to us in the enclosed envelope.The proxyholders named on the proxy card will vote your shares as you instruct.If you sign and return the proxy card but do not vote on a proposal, the proxyholders will vote for you on that proposal.Unless you instruct otherwise, the proxyholders will vote for each of the six directors, for the ratification of the appointment of HoganTaylor LLP as our independent registered public accounting firm and for the approval of executive compensation. What if other matters come up at the annual meeting? The matters described in this proxy statement are the only matters we know will be voted on at the annual meeting.If other matters are properly presented at the meeting, any proxies returned to us will be voted as the proxyholders see fit. Can I change my vote after I return my proxy card? Yes.At any time before the vote on a proposal, you can change your vote either by giving our Secretary a written notice revoking your proxy card or by signing, dating and returning to us a new proxy card.We will honor the proxy card with the latest date.Attendance at the annual meeting will not, by itself, revoke your proxy card. Can I vote in person at the annual meeting rather than by completing the proxy card? Although we encourage you to complete and return the proxy card to ensure that your vote is counted, you can attend the annual meeting and vote your shares in person.If your shares are held in the name of your broker, a bank, or other nominee, that party should give you instructions for voting your shares. How are votes counted? We will hold the annual meeting if holders of a majority of the shares of common stock entitled to vote either sign and return their proxy cards or attend the meeting.If you sign and return your proxy card, your shares will be counted to determine whether we have a quorum even if you abstain or fail to vote on any of the proposals listed on the proxy card.Votes will be tabulated by an inspector of election appointed by our Board of Directors.Abstentions from voting, which you may specify on the ratification of the appointment of HoganTaylor LLP as our independent registered public accounting firm and the proposal for the approval of executive compensation, will have the effect of a negative vote. If your shares are held in the name of a nominee, and you do not tell the nominee how to vote your shares (so-called “broker nonvotes”), the nominee may vote them on the proposal to ratify the appointment of HoganTaylor LLP as our independent registered public accounting firm.Uninstructed nominees are not permitted to vote for directors or on the proposal for the approval of executive compensation.Broker nonvotes will be counted as present to determine if a quorum exists. What percentage of stock are the directors and executive officers entitled to vote at the annual meeting? Together, they beneficially own 5,110,800 shares of our common stock, or 50.6% of the stock entitled to vote at the Annual Meeting. Who are the largest principal shareholders? David E. Chymiak, our Chief Technology Officer, beneficially owns 2,636,610 shares of our common 3 stock, or 26.4% of the stock entitled to vote at the Annual Meeting. Kenneth A. Chymiak, our Chairman of the Board, beneficially owns 2,252,709 shares of our common stock, or 22.5% of the stock entitled to vote at the Annual Meeting. Who pays for this proxy solicitation? The accompanying proxy is solicited by and on behalf of our Board of Directors, and the entire cost will be paid by us.In addition to sending you these materials, some of our employees may contact you by telephone, by mail or in person.None of these employees will receive any extra compensation for doing this, but they may be reimbursed for their out-of-pocket expenses incurred while assisting us in soliciting your proxy. 4 IDENTIFICATION OF OFFICERS We have three executive officers.Our officers are elected by our Board of Directors and serve at the pleasure of the Board of Directors. David L. Humphrey Biographical information for Mr. Humphrey, President and Chief Executive Officer since April 2012, is set forth below in Proposal No. 1, Election of Directors. David E. Chymiak Biographical information for Mr. Chymiak, Chief Technology Officer since April 2012, is set forth below in Proposal No. 1, Election of Directors. Scott A. Francis Scott A. Francis, 46, has been our Vice President and Chief Financial Officer since September 15, 2008 and was appointed Secretary on August 6, 2009.Mr. Francis has over 20 years of finance and management experience.Prior to joining ADDvantage, he served as a controller of accounting at Vanguard Car Rental USA, Inc. from June 2004 until September 2008.Prior to that, he served as manager of financial reporting for WilTel Communications, Inc. from 1997 through May 2004.Mr. Francis is a certified public accountant with a bachelor of business administration degree in accounting from Oklahoma State University. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table shows the number of shares of common stock beneficially owned (as of January 15, 2014) by: · each person known by us who beneficially owns more than 5% of any class of our voting stock; · each director and nominee for director; · each executive officer named in the Summary Compensation Table on page 15; and · our directors and executive officers as a group. Except as otherwise indicated, the beneficial owners listed in the table have sole voting and investment powers of their shares. 5 Beneficial Ownership of Directors and Officers Name and Address Of Beneficial Owner Number of Shares of Common Stock Beneficially Owned (1) Percent Of Class (1) David E. Chymiak % 1221 East Houston Broken Arrow, OK74012 Kenneth A. Chymiak % 1221 East Houston Broken Arrow, OK74012 Susan C. Chymiak % 1221 East Houston Broken Arrow, OK74012 Scott A. Francis * Thomas J. Franz * David L. Humphrey * Paul F. Largess * James C. McGill * Stephen J. Tyde * All Executive Officers andDirectors as a group (8 persons) % *Less than one percent. Shares which an individual has the right to acquire within 60 days pursuant to the exercise of options are deemed to be outstanding for the purpose of computing the percentage ownership of such individual, but are not deemed to be outstanding for the purpose of computing the percentage ownership of any other person shown in the table.Includes shares for which the person has sole voting and investment power, or has shared voting and investment power with his/her spouse. Includes 16,000 shares subject to stock options which are fully exercisable. Includes 20,000 shares subject to stock options which are fully exercisable. Includes 40,000 shares subject to stock options which are fully exercisable. Of the shares beneficially owned by Mr. Chymiak, 250,000 are held of record by him as trustee of the Ken Chymiak Revocable Trust and 1,796,000 are held of record by his spouse, Susan C. Chymiak as trustee of the Susan Chymiak Revocable Trust.Mr. Chymiak has sole voting and investment power over those shares held of record by him.Mr. Chymiak disclaims beneficial ownership of the shares held by his wife. Of the shares beneficially owned by Ms. Chymiak, 1,796,000 are held of record by her as trustee of the Susan Chymiak Revocable Trust and 250,000 are held of record by her spouse, Kenneth A. Chymiak as trustee of the Ken Chymiak Revocable Trust.Ms. Chymiak has sole voting and investment power over those shares held of record by her.Ms. Chymiak disclaims beneficial ownership of the shares held by her husband. Of the shares beneficially owned by Mr. David Chymiak, Mr. Kenneth Chymiak and Ms. Chymiak, 323,807 shares are owned by Chymiak Investment LLC.Chymiak Investment LLC is equally-owned by Mr. David Chymiak, his spouse, Mr. Kenneth Chymiak and Ms. Chymiak. Includes 108,000 shares subject to stock options which are fully exercisable. 6 The following table provides information at September 30, 2013 with respect to compensation plans under which our equity securities are authorized for issuance. Securities Authorized for Issuance Under Equity Compensation Plans Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 0
